Citation Nr: 0837872	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  06-02 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from January 1975 
to April 1975.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board denied the claim on appeal by a July 2007 decision.  
The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  Based on a May 2008 
Joint Motion for Court Remand (Joint Motion), the Court 
remanded the Board's decision for development in compliance 
with the Joint Motion.  A letter was sent to the veteran and 
his representative on June 4, 2008 in which he was given 90 
days from the date of the letter to submit additional 
argument or evidence in support of his appeal prior to the 
Board's readjudication.  No response was received.  

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


ORDER TO VACATE

An appellate decision may be vacated by the Board at any time 
upon the request of the veteran or his representative, or on 
the Board's own motion when there has been a denial of due 
process.  38 C.F.R. § 20.904(a) (2007).  Here, the Court 
remanded the Board's decision in this matter, finding that VA 
had not met its duty to notify the veteran.  See 38 C.F.R. § 
3.159(e) (2007).  Therefore, the July 30, 2007 Board decision 
failed to provide the veteran due process under the law.  
Accordingly, in order to prevent prejudice to the veteran, 
the Board decision must be vacated in its entirety, and a new 
decision will be entered as if the July 30, 2007 Board 
decision had never been issued.




ORDER

The July 2007 Board decision is vacated.


REMAND

In the May 2008 Joint Motion, the Court noted that remand was 
required to provide the veteran with notice compliant with 
38 C.F.R. § 3.159(e).  That provision requires VA to notify 
the veteran of 1) an inability to obtain relevant non-Federal 
records, 2) the identity of such records, 3) the efforts that 
VA made to obtain the records, 4) a description of further 
action VA will take, including, but not limited to, notice 
that VA will decide the claim based on the evidence of record 
unless the claimant submits the records VA was unable to 
obtain; and 5) notice that the veteran is ultimately 
responsible for providing the evidence.  38 C.F.R. § 
3.159(e).  Although VA provided notice compliant with 1, 2, 
3, and 5, it did not provide notice of 4.  The Court thus 
noted that remand was required for VA to provide such notice 
to the veteran.  Accordingly, the issue on appeal is remanded 
for additional notice.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (noting that the Board errs as a matter of 
law when it fails to ensure compliance with a Court remand).

The Joint Motion also noted that the Board did not provide 
sufficient reasons and bases in determining that VA was not 
required to provide the veteran with an examination, noting 
that the veteran reported and a medical examiner transcribed, 
nervous trouble and bad nerves on the veteran's service 
entrance medical history.  The Board notes that during the 
adjudication of the veteran's appeal, he had not asserted 
that his psychiatric disorder pre-existed active service and 
was aggravated thereby.  Thus, the RO has not provided the 
veteran with appropriate notice, conducted appropriate 
development, or adjudicated the issue of whether the 
veteran's psychiatric disorder pre-existed and was aggravated 
by service.  Accordingly, remand is required for RO 
development and adjudication.



Accordingly, the case is remanded for the following action:

1.  The RO must provide appropriate notice 
to the veteran, including on the issue of 
whether his psychiatric disorder pre-
existed active service and was aggravated 
thereby.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  With respect to the private 
medical records that the veteran alleged 
existed at Firelands Regional Medical 
Center, the RO must provide notice to the 
veteran that complies with 38 C.F.R. § 
3.159(e).  Specifically, the RO must 
notify the veteran of the steps it took to 
obtain the private medical records, that 
Firelands Regional Medical Center 
instructed that the request be resubmitted 
with additional information, and that VA 
would decide the claim without the records 
unless the veteran submitted the records.  

2.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim for entitlement to 
service connection must be readjudicated, 
to include a determination of whether the 
veteran's psychiatric disorder pre-existed 
active service and was aggravated thereby.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

3.  This claim must be afforded 
expeditious treatment.  The law requires 
that all claims that are remanded by the 
Board of Veterans' Appeals or by the 
United States Court of Appeals for 
Veterans Claims for additional development 
or other appropriate action must be 
handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




